Per Curiam.

We think the Circuit Court of Common Pleas were too scrupulous in refusing to admit the evidence offered by the defendant in the case before us, in support of his account filed. Board and lodging, washing, &c., are all included within the meaning of goods delivered and services performed. If there had been a specific charge for the rent of a room, that might well have been excluded. The judgment is reversed, and a new trial is to be had at the bar of this Court, (a)
additional note.
[See Howell vs. Webb, 2 Pike, 360. — F. H.]

 [In Richards vs. Blood, (17 Mass. Rep. 66,) the Court went so far as to con sider money received by the plaintiff, to defendant’s use, as money paid by defendant to him. — Ed.]